DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4—13, and 15–22 is/are pending.
Claim(s) 3 and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0127336 A1.

Drawings
The drawings were received on 01 October 2021.  These drawings are unacceptable.

The drawings are objected to because:
110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 1A; 112, 114, 116, 118, 120, 130, 142, 144, 146, 152, 154, 162, and 164 in FIG. 1B; 130, 210, 212, 214, 216, 220, and 235 in FIG. 2A; 130, 212, 214, 216, and 220 in FIG. 2B; 310, 320, 325, 330, 335, 340, and 350 in FIG. 3; 400 and 450 in FIG. 4; 510, 520, and 530 in FIG. 5; 110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 6A; and 110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 6B have both a lead line and are underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. Reference characters should not have both a lead line and underlined because it is unclear if the reference character indicates the surface/cross section on which they are placed or the element designated by the lead line. See 37 CFR 1.84 (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 (e.g., FIG. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY CELL INCLUDING SURPLUS LITHIUM DISPOSED INSIDE CAVITY OF JELLY ROLL FOR PRE-LITHIATION, AND METHOD OF FORMING THE SAME.

The disclosure is objected to because of the following informalities:
350 (e.g., FIG. 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 12–22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4–13, and 16–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2011/0256438 A1, hereinafter Taguchi).
Regarding claim 1, Taguchi discloses a battery cell (FIG. 20, [0187]), comprising:
a jelly roll (10) formed by winding a separator (14A), a positive electrode (11), and a negative electrode (12, [0187]); and
a surplus lithium (15A) disposed inside a cavity formed by the winding the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]),
the surplus lithium (15A) being coupled with the negative electrode (12, [0187]) such that the surplus lithium (15A) is discharged to lithiate the battery cell (FIG. 20, [0200]) during a discharge of the battery cell (FIG. 20, [0136]).
Regarding claim 2
wherein the surplus lithium (15A) is further coupled with the positive electrode (11, [0187]),
the surplus lithium (15A) is discharged to lithiate the battery cell during a charging of the battery cell (FIG. 20, [0136]).
Regarding claim 4, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) is further coupled to a negative current collector (12a) of the battery cell (FIG. 20, [0196]), and
wherein the surplus lithium (15A) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector (12a) of the battery cell (FIG. 20, [0177]).
Regarding claim 5, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (14A), the positive electrode (11), and the negative electrode (12) is wound around a mandrel (19) to form the jelly roll (10, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (10, [0171]).
Regarding claim 6, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (10) is formed by winding the separator (14A), the positive electrode (11), and the negative electrode (12) around the surplus lithium (15A, [0187]).
claim 7, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 20, [0187]).
Regarding claim 8, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (15B) applied to an exterior surface of the jelly roll (10) and/or an interior surface of a case (20) of the battery cell (FIG. 20, [0187]).
Regarding claim 9, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) includes a protective layer (14a) and a lithium core (15A, [0188]), and
wherein the protective layer (14a) covers at least a portion of an exterior surface of the lithium core (15A, [0188]).
Regarding claim 10, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (14a) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 20, [0144]).
Regarding claim 11
wherein the jelly roll (10) is further formed by winding a current collector (11a, 12a) along with the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (15A) to diffuse through the jelly roll (10, [0188]).
Regarding claim 12, Taguchi discloses a method, comprising:
forming a battery cell (FIG. 20, [0187]),
the battery cell including a jelly roll (10) formed by winding a separator (14A), a positive electrode (11), and a negative electrode (12, [0187]),
the battery cell further including a surplus lithium (15A) inside a cavity formed by the winding the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]); and
lithiating the battery cell including by discharging the surplus lithium (15A, [0200]),
the surplus lithium (15A) being coupled with the negative electrode (12, [0187]) such that the surplus lithium (15A) is discharged to lithiate the battery cell during a discharge of the battery cell (FIG. 20, [0136]).
Regarding claim 13, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (15A) is further coupled with the positive electrode (11, [0187]),
the surplus lithium (15A) is discharged to lithiate the battery cell during a charging of the battery cell (FIG. 20, [0136]).
claim 16, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the separator (14A), the positive electrode (11), and the negative electrode (12) is wound around a mandrel (19) to form the jelly roll (10, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (10, [0171]).
Regarding claim 17, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (10) is formed by winding the separator (14A), the positive electrode (11), and the negative electrode (12) around the surplus lithium (15A, [0187]).
Regarding claim 18, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 20, [0187]).
Regarding claim 19, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (15B) applied to an exterior surface of the jelly roll (10) and/or an interior surface of a case (20) of the battery cell (FIG. 20, [0187]).
Regarding claim 20
wherein the surplus lithium (15A) includes a protective layer (14a) and a lithium core (15A, [0188]), and
wherein the protective layer (14a) covers at least a portion of an exterior surface of the lithium core (15A, [0188]).
Regarding claim 21, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (14a) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 20, [0144]).
Regarding claim 22, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (10) is further formed by winding a current collector (11a, 12a) along with the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (15A) to diffuse through the jelly roll (10, [0188]).

Claim(s) 1, 2, 4–13, and 17–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasaki et al. (US 2009/0246626 A1, hereinafter Tasaki).
Regarding claim 1, Tasaki discloses a battery cell (FIG. 7, [0083]), comprising:
a jelly roll (17) formed by winding a separator (13), a positive electrode (11), and a negative electrode (12, [0083]); and
a surplus lithium (14) disposed inside a cavity formed by the winding the separator (13), the positive electrode (11), and the negative electrode (12, [0083]),
the surplus lithium (14) being coupled with the negative electrode (12, [0086]) such that the surplus lithium (14) is discharged to lithiate the battery cell (FIG. 7, [0071]) during a discharge of the battery cell (FIG. 7, [0089]).
Regarding claim 2, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) is further coupled with the positive electrode (11, [0086]),
the surplus lithium (14) is discharged to lithiate the battery cell during a charging of the battery cell (FIG. 7, [0095]).
Regarding claim 4, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) is further coupled to a negative current collector (12a) of the battery cell (FIG. 7, [0083]), and
wherein the surplus lithium (14) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector (12a) of the battery cell (FIG. 7, [0084]).
Regarding claim 5, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (13), the positive electrode (11), and the negative electrode (12) is wound around a mandrel to form the jelly roll (17, [0083]), and
wherein the cavity is formed by removing the mandrel from the jelly roll (17, [0083]).
claim 6, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (17) is formed by winding the separator (13), the positive electrode (11), and the negative electrode (12) around the surplus lithium (14, [0083]).
Regarding claim 7, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 7, [0083]).
Regarding claim 8, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (14) applied to an exterior surface of the jelly roll and/or an interior surface of a case of the battery cell (FIG. 7, [0086]).
Regarding claim 9, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) includes a protective layer (13') and a lithium core (14, [0084]), and
wherein the protective layer (13') covers at least a portion of an exterior surface of the lithium core (14, [0084]).
Regarding claim 10
wherein the protective layer (13') comprises a perforated metal, a polymer, and/or a ceramic (FIG. 7, [0084]).
Regarding claim 11, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (17) is further formed by winding a current collector (11a, 12a) along with the separator (13), the positive electrode (11), and the negative electrode (12, [0083]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (14) to diffuse through the jelly roll (17, [0085]).
Regarding limitations recited in claims 2–4, which are directed to a manner of operating disclosed battery cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim."
It is noted that limitations, which are directed to method of making a battery cell, are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, claims 5 is the same as the battery cell disclosed by Tasaki, as set forth above, the claim is unpatentable even though Tasaki does not explicitly disclose a mandrel.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 12, Tasaki discloses a method, comprising:
forming a battery cell (FIG. 7, [0083]),
the battery cell including a jelly roll (17) formed by winding a separator (13), a positive electrode (11), and a negative electrode (12, [0083]),
the battery cell further including a surplus lithium (14) inside a cavity formed by the winding the separator (13), the positive electrode (11), and the negative electrode (12, [0083]); and
lithiating the battery cell including by discharging the surplus lithium (14, [0089]).
the surplus lithium (14) being coupled with the negative electrode (12, [0086]) such that the surplus lithium (14) discharged to lithiate the battery cell during a discharge of the battery cell (FIG. 7, [0094]).
Regarding claim 13, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (14) is coupled with the positive electrode (11, [0086]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (14) when the battery cell is at least partially charged (FIG. 7, [0095]).
Regarding claim 17, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (17) is formed by winding the separator (13), the positive electrode (11), and the negative electrode (12) around the surplus lithium (14, [0083]).
Regarding claim 18, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 7, [0083]).
Regarding claim 19, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (14) applied to an exterior surface of the jelly roll and/or an interior surface of a case of the battery cell (FIG. 7, [0086]).
Regarding claim 20, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (14) includes a protective layer (13') and a lithium core (14, [0084]), and
wherein the protective layer (13') covers at least a portion of an exterior surface of the lithium core (14, [0084]).
claim 21, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (13') comprises a perforated metal, a polymer, and/or a ceramic (FIG. 7, [0084]).
Regarding claim 22, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (17) is further formed by winding a current collector (11a, 12a) along with the separator (13), the positive electrode (11), and the negative electrode (12, [0083]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (14) to diffuse through the jelly roll (17, [0085]).

Claim(s) 1, 2, 4–13, and 17–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2015/0349346 A1, hereinafter Yushin).
Regarding claim 1, Yushin discloses a battery cell (500, [0077]), comprising:
a jelly roll (FIG. 5, [0077]) formed by winding a separator (506), a positive electrode (504), and a negative electrode (502, [0077]); and
a surplus lithium (508a) disposed inside a cavity formed by the winding the separator (506), the positive electrode (504), and the negative electrode (502, [0077]),
the surplus lithium (508a) being coupled with the negative electrode (502, [0077]) such that the surplus lithium (508a) is discharged (FIG. 5, [0136]) to lithiate the battery cell (500) during a discharge of the battery cell (FIG. 5, [0077]).
claim 2, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) is further coupled with the positive electrode (504, [0077]), and
the surplus lithium (508a) is discharged to lithiate the battery cell (500) during a charging of the battery cell (500, [0067]).
Regarding claim 4, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) is further coupled to a negative current collector of the battery cell (FIG. 5, [0077]), and
wherein the surplus lithium (508a) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector of the battery cell (FIG. 5, [0148]).
Regarding claim 5, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (506), the positive electrode (504), and the negative electrode (502) is wound around a mandrel to form the jelly roll (FIG. 5, [0077]), and
wherein the cavity is formed by removing the mandrel from the jelly roll (FIG. 5, [0077]).
Regarding claim 6
wherein the jelly roll is formed by winding the separator (506), the positive electrode (504), and the negative electrode (502) around the surplus lithium (508a, [0077]).
Regarding claim 7, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell (500) comprises a prismatic battery cell or a cylindrical battery cell (FIG. 5, [0077]).
Regarding claim 8, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (508b) applied to an exterior surface of the jelly roll and/or an interior surface of a case (510) of the battery cell (500, [0077]).
Regarding claim 9, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) includes a protective layer (206) and a lithium core (202, [0071]), and
wherein the protective layer (206) covers at least a portion of an exterior surface of the lithium core (202, [0071]).
Regarding claim 10, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (206) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 2B, [0071]).
claim 11, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll is further formed by winding a current collector (FIG. 5, [0077]) along with the separator (306), the positive electrode (304), and the negative electrode (302, [0077]), and
wherein the current collector (FIG. 5, [0077]) is porous in order to enable lithium from the surplus lithium (508a) to diffuse through the jelly roll (FIG. 5, [0077]).
Regarding limitations recited in claims 2–4, which are directed to a manner of operating disclosed battery cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim."
It is noted that limitations, which are directed to method of making a battery cell, are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though claims 5 is the same as the battery cell disclosed by Tasaki, as set forth above, the claim is unpatentable even though Tasaki does not explicitly disclose a mandrel.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 12, Yushin discloses a method, comprising:
forming a battery cell (500, [0077]),
the battery cell including a jelly roll formed by winding a separator (506), a positive electrode (504), and a negative electrode (502, [0077]),
the battery cell further including a surplus lithium (508a) inside a cavity formed by the winding the separator (506), the positive electrode (504), and the negative electrode (502, [0077]); and
lithiating the battery cell (500) including by discharging the surplus lithium (508a, [0077]),
the surplus lithium (508a) being coupled with the negative electrode (502, [0077]) such that the surplus lithium (508a) is discharged to lithiate the battery cell (500) during a discharge of the battery cell (FIG. 5, [0136]).
Regarding claim 13, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (508a) is further coupled with the positive electrode (504, [0077]),
the surplus lithium (508a) is discharged to lithiate the battery cell (500) during a charging of  the battery cell (500, [0067]).
claim 17, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll is formed by winding the separator (506), the positive electrode (504), and the negative electrode (502) around the surplus lithium (508a, [0077]).
Regarding claim 18, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell (500) comprises a prismatic battery cell or a cylindrical battery cell (FIG. 5, [0077]).
Regarding claim 19, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (508b) applied to an exterior surface of the jelly roll and/or an interior surface of a case (510) of the battery cell (500, [0077]).
Regarding claim 20, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (508a) includes a protective layer (206) and a lithium core (202, [0071]), and
wherein the protective layer (206) covers at least a portion of an exterior surface of the lithium core (202, [0071]).
Regarding claim 21
wherein the protective layer (206) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 2B, [0071]).
Regarding claim 22, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll is further formed by winding a current collector (FIG. 5, [0077]) along with the separator (306), the positive electrode (304), and the negative electrode (302, [0077]), and
wherein the current collector (FIG. 5, [0077]) is porous in order to enable lithium from the surplus lithium (508a) to diffuse through the jelly roll (FIG. 5, [0077]).

Claim(s) 1, 4, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 2006/0093923 A1, hereinafter Howard).
Regarding claim 1, Howard discloses a battery cell (200, [0031]), comprising:
a jelly roll (200, [0025]) formed by winding a separator (250), a positive electrode (210), and a negative electrode (220, [0031]); and
a surplus lithium (240) disposed inside a cavity formed by the winding the separator (250), the positive electrode (210), and the negative electrode (220, [0053]),
the surplus lithium (240) being coupled with the negative electrode (220) such that the surplus lithium is discharged to lithiate the battery cell (200) during a discharge of the battery cell (200, [0056]).
Regarding claim 4
wherein the surplus lithium (240) is further coupled to a negative current collector (222) of the battery cell (200, [0054]), and
wherein the surplus lithium (240) prevents one or more chemical reactions triggered by an over discharge of the battery cell (200) from corroding the negative current collector (222) of the battery cell (200, [0053]).
Regarding claim 12, Yushin discloses a method, comprising:
forming a battery cell (200, [0031]),
the battery cell (200) including a jelly roll (200) formed by winding a separator (250), a positive electrode (210), and a negative electrode (220, [0031]),
the battery cell further including a surplus lithium (240) inside a cavity formed by the winding the separator (250), the positive electrode (210), and the negative electrode (220, [0053]); and
lithiating the battery cell (200) including by discharging the surplus lithium (240, [0056]),
the surplus lithium (240) being coupled with the negative electrode (220) such that the surplus lithium is discharged to lithiate the battery cell (200) during a discharge of the battery cell (200, [0056]).
Regarding claim 15, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (240) is further coupled to a negative current collector (222) of the battery cell (200, [0054]), and
wherein the surplus lithium (240) prevents one or more chemical reactions triggered by an over discharge of the battery cell (200) from corroding the negative current collector (222) of the battery cell (200, [0053]).

Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
Applicants argue the surplus lithium may be coupled with the negative electrode but not the positive electrode in order to protect the battery cell when the battery cell is at zero volts (P11/¶3, P13/¶1). It is noted that the features upon which applicant relies (i.e., the surplus lithium is not coupled with the positive electrode in order to protect the battery cell when the battery cell is at zero volts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2 and 13 recite inter alia "wherein the surplus lithium is further coupled with the positive electrode." Therefore, the claims do not recite the surplus lithium may be coupled with the negative electrode but not the positive electrode in order to protect the battery cell when the battery cell is at zero volts.
Applicants argue mothing in Taguchi, Tasaki, Yushin, and Howard disclose or suggest a surplus lithium disposed inside a cavity of a wound jelly roll and coupled with the negative electrode of a battery cell to lithiate the battery cell during a discharging of the battery cell (P12/¶2, P13/¶2). Taguchi discloses a surplus lithium (14) disposed inside a cavity of a wound jelly roll (10, [0187]) and coupled with a negative electrode (12, [0086]) such that the surplus lithium (14) is discharged to lithiate a battery cell (FIG. 7, [0094]) during a discharge of the 
Applicants argue Taguchi discloses lithium ion sources 15A and 15B "are in a state of coming into no direct contact with the positive electrode 11 and the negative electrode 12 by the first separator 14A" (P12/¶2). It is noted that the features upon which applicant relies (i.e., the surplus lithium is in direct contact with the negative electrode and/or positive electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no special or explicit definition for the term "couple" in the specification. The term "couple" should be given its broadest reasonable definition consistent with the specification. Claim 1 recites "a surplus lithium disposed inside a cavity formed by the winding the separator, the positive electrode, and the negative electrode;" and claim 12 recites "a surplus lithium inside a cavity formed by the winding the separator, the https://www.lexico.com/en/definition/couple). Taguchi discloses lithium ion sources 15A and 15B are coupled to the negative electrode 12 and positive electrode 12 via the separator 14A and electrolyte (see electrochemical contact, [0200]). Therefore, Taguchi discloses a surplus lithium disposed inside a cavity of a wound jelly roll and coupled with the negative electrode of a battery cell to lithiate the battery cell during a discharging of the battery cell.
Applicants argue Yushin discloses sacrificial electrodes 508a and 508b are expressly "electrically isolated (separated) from positive and negative tabs" (P13/¶1). It is noted that the features upon which applicant relies (i.e., the surplus lithium is electrically connect to the positive and negative tabs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no special or explicit definition for the term "couple" in the specification. The term "couple" should be given its broadest reasonable definition consistent with the specification. Claim 1 recites "a surplus lithium disposed inside a cavity formed by the winding the separator, the positive electrode, and the negative electrode;" and claim 12 recites "a surplus lithium inside a cavity formed by the winding the separator, the positive electrode, and the negative electrode." A cavity in a wound jelly roll is illustrated in FIGS. 1–2B, 6A, and 6B. The surplus lithium in the embodiments in FIGS. 1–2B, 6A, and 6B are not electrically connected to positive and negative https://www.lexico.com/en/definition/couple). Yushin discloses lithium ion sources 508a and 508b are coupled to the negative electrode 502 and positive electrode 504 via the separator 506 and electrolyte (see ionically connected, [0074]). Therefore, Yushin discloses a surplus lithium disposed inside a cavity of a wound jelly roll and coupled with the negative electrode of a battery cell to lithiate the battery cell during a discharging of the battery cell.
Applicants argue Howard discloses "lithium patch 240 is oxidized and inserted into the negative active material" (P13/¶1). Howard discloses the battery cell may be a wound jelly roll (see wound in a spiral, [0025]). The lithium patch is illustrated as being provided in a cavity of the negative electrode 220, which forms an element of the jelly roll. Therefore, the lithium patch 240 is disposed inside a cavity formed by the winding the separator, the positive electrode, and the negative electrode.
Applicants argue Tasaki discloses short-circuiting the negative electrode 12 and the lithium metal 14 to preliminarily dope the negative electrode 12 in order to lower the negative electrode potential and increase the energy density of a lithium ton capacitor is not the same mechanism as coupling the negative electrode to a surplus lithium that is configured to discharge to lithiate the battery cell during the discharge of the battery cell (P13/¶1). Tasaki discloses the lithium ion supply source 14 dopes the negative electrode and the positive electrode by charging and discharging (see electrochemical contact, [0071]). Therefore, Tasaki discloses discharging and charging the battery cell to dope the negative electrode and positive electrode with the lithium metal is the same mechanism as coupling the negative electrode to a surplus lithium that is configured to discharge to lithiate the battery cell during the discharge of the battery cell.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725